        Case 2:19-cv-00843-MHT-JTA Document 2 Filed 10/31/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT., ,;
                       FOR THE MIDDLE DISTRICT OF ALAti
                                NORTHERN DIVISIONz,j;fi ccr 3                  p      2
CECIL M.TIPTON,JR., Chapter 7 Trustee of
                                                                        l'IACt,EIT.,
Novan Construction,Inc.,                                             C1STRICT
                                                                            a l f2f Al A
       Plaintiff,

vs.                                                           CASE NO.

HYUNDAI ENG AMERICA,INC.,                                              I CI' ekl-gt-J      3
a California corporation

       Defendant.


                            HYUNDAI ENG AMERICA,INC.'S
                          CONFLICT DISCLOSURE STATEMENT

       COMES NOW,Hyundai ENG America,Inc., Defendant in the above-captioned matter,

and in accordance with General Order No. 3047 and M.D. Ala. LR 7.1, makes the following

disclosure concerning parent companies, subsidiaries, partners, affiliates, or similar entities

reportable:

Reportable Entity                                                     Relationship to Party

Hyundai Engineering Co., Ltd.                                                 Parent
Hyundai Engineering Pakistan(Private) Limited                                 Affiliate
Galing Power & Energy Construction Co. Inc.                                   Affiliate
Hyundai Engineering Mexico, S. DE R.L. DE C.V.                                Affiliate
Hyundai Engineering India Private Limited                                     Affiliate
Hyundai Engineering China Co., Ltd.                                           Affiliate
Hyundai Engineering China(Rizhao)FM Co., Ltd.                                 Affiliate
Hyundai Engineering Rus. L.L.C.                                               Affiliate
Hyundai Engineering Deutschland Gmbh                                          Affiliate
Hyundai Engineering Brasil Construtora E Gestao De Projetos Ltda.             Affiliate
Hyundai Engineering Insaat Turizm Sanayi Ve Ticaret Limited Sirketi           Affiliate
Hyundai Engineering Czech S.R.O.                                              Affiliate
Hyundai Engineering Slovakia S.RO.                                            Affiliate
Pt. Hein Global Utama                                                         Affiliate
Hyundai Engineering Malaysia Sdn Bhd                                          Affiliate
HEC India LLP                                                                 Affiliate
      Case 2:19-cv-00843-MHT-JTA Document 2 Filed 10/31/19 Page 2 of 3




   DATED this the 31st day of October, 2019.

                                               Respectfully submitted,


                                                      eoul Bae(ASB-3264-J96L)
                                               Richard L. DeWeese, Jr.(ASB-0448-K16H)
                                               Attorneysfor Defendant
                                               HyundaiENG America,Inc.

OF COUNSEL:

DEWEESE & BAE,LLC
8919 Seaton Pl.
Montgomery, AL 36116
Telephone: 334-239-7994
Email: yurie@deweesebae.corn
       richard@deweesebae.corn
       Case 2:19-cv-00843-MHT-JTA Document 2 Filed 10/31/19 Page 3 of 3



                                CERTIFiCATE_OF SERVICE

The undersigned hereby certifies that on this the 31st day of October, 2019, the foregoing was
presented to the Clerk of Court, and a true and correct copy has been furnished by U.S. First
Class Mail for service upon the following counsel ofrecord:

       Charles N. Parnell, III
       PARNELL & PARNELL,P.A.
       Post Office Box 2189
       Montgomery, AL 36102-2189
       Telephone: 334-832-4200




                                                         Yeoul Bae
                                                    OF COUNSEL
